Title: To Thomas Jefferson from Christopher Towill, 2 November 1805
From: Towill, Christopher
To: Jefferson, Thomas


                  
                     Sire 
                     
                     Teingmouth, in Devon, 2nd. November 1805
                  
                  Allow me to say—As a Diamond is valued for its luster—so is Man for His understanding—The former affords beauth, by its brillionsy—and the latter—pleasure by His conversation—And as liberal Sentiments—and Philanthrophy—are usually the companions with Men of general knowledge—of which Sire You are possessed of no Inconsiderable portion—as plainly appears by your Notes—on the State of Virginia published at Philadelphia In June 1801—That alone Sire—exclusive of your present High Station convinces me of Your Superior Talents—
                  And as my motive for addressing you is for the benefit of Shipwrecked Seamen, whose lives are of great value to a Commercial Country—and knowing that the Eastern part of your Shores—from Charles Town to the River St. Croix—must be about Twelve degrees—difference of Latitudes and upwards of Seven Hundred miles in extent—between which are known Shoals—Frying pan—and many other banks—that has often proved fatal to Mariners—And in order to give assistance to the unfortunate, in a Shipwrecked Situation—I have built a Boat for that purpose—On principles that are good—and Intirely new—A rough drawing of Her—with a short Alphabetical description, I wave permission to enclose for your perusal which I flatter my Self will apologize for my writing to a Man—on the Pinnacle of power—and likewise for the mode of conveying it—
                  Some particulars of the boat in question—may be seen in the Universal Magazine for the Month of September 1805—which is published by desire of the Editors   The said Boat bids defiance to the waves—She is Thirty feet long—Ten wide—and Three feet six Inches deep—buoyed up by Eight Metal Cases—Four on each side—Independent of each other—and will buoy up Six Tuns—all Her buoyant parts—exceed Eight Tuns—She can never Sink or be water loged—As the Sea breaks into Her It Immediately runs out at Her Sternports—She has a Cuddy—or face castle—Ten feet wide Six long—and Four feet deep—wherein Lady passengers—Children—and Men that are Ill—may be put with sufficient Air—She has Two gropnells—to throw on board a Wreck, to side the boat by it—Men may remove from the wreck to the Boat—by the gropnel ropes—If before the wind or nearly so She may bring from a Wreck to the Shore one Hundred Men—at a time.
                  Her life lines may be seen—by the drawing—Her Rudder—is on a new—and approved principle—Tuns of valuable goods may be put in Her Copper Cases—they are made with scuttles for that purpose, the Margin of each lined with Baize—and are under the wood scuttles which are also lined with the same article—The whole is as Simple as simplicity itself—   She is rowed by Fourteen Men—doublebankd—The Men are all fastened to the thwarts—to prevent them from being Removed from their Seats by the Sea—   I was in Her—when a High Sea broke on Her beam—(In rowing out of this Harbour Teingmouth in Devonshire) In a gale of wind—It filled Her to the gunwale—The water Instantly ran out at the Sternports—and in a moment She was as free from that Sea—as if it had not broken into Her—
                  She is as managable with sails—as any boat of Her size—I have sailed in Her—near a Hundred miles—In moderate—and in Strong Wind—In smooth water—and Rough Sea—Her Sternports were all the time open—In short—It is said by Nautical and Mechanical Men that are great Judges—that there is not such another boat in the World
                  It was the Horrors of Shipwreck—with which I have been surrounded that gave birth to my building the HOPE life boat—She has performed with applause what I have written concerning Her—In the presence of Hundreds of Spectators
                  Lord Clifford—of Ugbrook—Devon—General Simcoe—Sir Thomas Colugues—No. 20 Grovsvernor Square, London—and many other Gentlemen of distinction have been on board to see Her—and have Spoken in the highes terms of Her—and to whom any application may be made to the above named—for Information relative to the boat, or myself.   As the expence of building Her has far exceeded my expectation—Should you condescend Sire to contribute your mite towards it—by way of Bill or order receive it—with proper Sentiments of acknowledgment—
                  Or should you Command me to build a life Boat for you—it shall be done in the Completest manner—the expence will be about Two Hundred—and Fifty Guineas—Exclusive of Her conveyance to America—which may be done by way of Falmouth—or Liverpool
                  The House on whom you may order me to draw for the payment of Her—shall be attended to with the Strictest Honour—
                  Had I not sustained many losses—by Shipwreck—Capture—Commerce—and a combination of Causes—I would Solicit your Acceptance of a life boat complete—as a Small expression of my respect—to a person of such great abilities—permit me to Subscribe myself 
                  Sire Your Obedient Servant
                  
                     Christopher Towill 
                     
                  
               